DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA .



Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been cancelled. Claims 1, 4, 12, and 20 have been amended.  The pending claims 1-20 are found to be in condition for allowance.


Response to Remarks
103
Applicant’s arguments and amendments have been considered by the examiner and are found to be persuasive.  The rejection of the pending claims in view of the applied prior art of record is hereby withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with the arguments as submitted by Applicant on March 3, 2021.
The present invention is directed to a computer implemented system, method, and computer readable medium for customized disposition of returned items (see claim 1).   Independent claim 2 teaches the novel feature wherein the recommended disposition of the selected item provides a highest disposition value path for the selected item.
The previously applied prior art references, neither alone nor in combination, anticipate nor fairly and reasonably teach wherein the recommended disposition of the selected item provides a highest disposition value path for the selected item.
Claims 2-11 depend from independent claim 1, and are also found allowable at least for the same reasoning as applied to the claim from which they depend.  The language of claims 12-20 is similar to the language of the claims as disclosed supra, and are therefore allowed for the same reasoning as was applied above.


/





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687